Title: Thomas Mann Randolph (1792–1848) to Thomas Jefferson, 15 September 1809
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          Dear Sir!  Richmond Sepr 15th 1809
          Being about to leave this for the purpose of entering Harvard College I take the liberty of soliciting from you a line of introduction to some gentleman connected with that seminary
          The friendly sentiments you honored me with, when I had the pleasure of being at Monticello must be my apology for this intrusion
          With the highest respect I am T M. Randolph
        